                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

    VIRGIN MOBILE USA, L.P.,

                               Plaintiff,

    v.                                                   Case No. 17-2524-JAR

    PAT APPLE, SHARI FEIST ALBRECHT, and
    JAY SCOTT EMLER, in their official
    capacities as commissioners of the Kansas
    Corporation Commission,

                               Defendants.

                             AMENDED SCHEDULING ORDER

         On October 5, 2018, Plaintiff Virgin Mobile USA, L.P. and Defendants Pat Apple,

Shari Feist Albrecht, and Jay Scott Emler, filed a joint motion (ECF No. 43) to extend

the discovery and pre-trial deadlines set out in the scheduling order (ECF No. 32). Upon

review of the parties’ joint motion and for good cause shown, the motion is granted and the

scheduling order is amended as follows:1


                                 EVENT                    DEADLINE/SETTING

                All fact discovery completed           November 26, 2018
                Experts disclosed by plaintiff         December 5, 2018
                Experts disclosed by defendant         December 19, 2018
                Rebuttal experts disclosed             January 4, 2019
                All expert discovery completed         January 18, 2019
                Preliminary responses and objections to October 24, 2018
                document requests


1
 To account for the court’s schedule, some of the dates vary from those requested by the
parties.
              Production of all agreed documents and November 26, 2018
              submission of any document-
              production dispute
              All other potentially dispositive motions February 20, 2019
              (e.g., summary judgment) and motions
              challenging admissibility of expert
              testimony
              Proposed pretrial order due               January 28, 2019
              Pretrial conference                      February 6, 2019, at
                                                       9:00 a.m.
              Trial                                    October 1, 2019, at 9:00
                                                       a.m.


      All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave of

court upon a showing of good cause.

      IT IS SO ORDERED.

      Dated October 9, 2018, at Kansas City, Kansas.



                                                 /s/ James P. O’Hara
                                                 James P. O’Hara
                                                 U.S. Magistrate Judge
